Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on June 1, 2022.
As directed by the amendment: Claims 1, 12, 17, 25-26, 31-32 were amended.  Claim 2 was cancelled. Thus, claims 1, 4-6, 8, 10-14, 16-29, and 31-32 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Objections
Claims 1, 5, 17, 19, 22, 26-27, 29, and 31-32 are objected to because of the following informalities: 
Claim 1, line 1 recites “sensory stimulation” and Examiner suggests amending line 1 to recite --sensory stimulations-- in order to use consistent terminology with the remainder of the claim, which refers to “sensory stimulations.” 
Claim 1, line 7 recites “Sensory Stimulations” and “Sensory Devices” and Examiner suggests amending to lowercase --sensory stimulations-- in order to avoid confusion as to whether this is a trademark. Similarly, Examiner suggests using lowercase letters --sensory stimulations-- and --sensory devices-- throughout the claims.
Claim 1, line 7 recites “Sensory Stimulations” and Examiner suggests --the sensory stimulations-- because “sensory stimulation” is already recited in line 1.
Claim 1, line 9 recites “sensory stimulations” and Examiner suggests --the sensory stimulations-- because line 7 provides antecedent basis for “sensory stimulations.”
Claim 1, line 22 recites “Control Centre” and Examiner suggests amending to lowercase --control centre-- in order to avoid confusion as to whether this is a trademark. Similarly, Examiner suggests using lowercase letters --control centre-- throughout the claims.
Claim 1, line 23 recites “Sensory Events” and Examiner suggests amending to lowercase --sensory events-- in order to avoid confusion as to whether this is a trademark. Similarly, Examiner suggests using lowercase letters --sensory events-- throughout the claims.
Claim 1, line 24 recites “multiple Sensory Stimulations” and Examiner suggests --multiple of the sensory stimulations-- in order to clarify antecedent basis.
Claim 1, lines 24-25 recite “Signal Pathway” and “Sensory Outcomes” and Examiner suggests amending to lowercase --signal pathway-- and --sensory outcomes-- in order to avoid confusion as to whether this is a trademark. Similarly, Examiner suggests using lowercase letters -- signal pathway-- and --sensory outcomes-- throughout the claims.
Claim 1, line 31 recites “Personalized Settings” and Examiner suggests amending to lowercase --personalized settings-- in order to avoid confusion as to whether this is a trademark. Similarly, Examiner suggests using lowercase letters --personalized settings-- throughout the claims.
Claim 1, line 37 recites “the sensory event” and Examiner suggests --the sensory events-- to have proper antecedent basis.
Claim 1, line 38 recites “Sensory Event Array” and Examiner suggests amending to lowercase --sensory event array-- in order to avoid confusion as to whether this is a trademark. Similarly, Examiner suggests using lowercase letters -- sensory event array-- throughout the claims.
Claim 1, lines 39-41 recite “real world Sensory Signatures” and Examiner suggests amending to lowercase --real world sensory signatures-- in order to avoid confusion as to whether this is a trademark. Similarly, Examiner suggests using lowercase letters --real world sensory signatures-- throughout the claims.
Claim 1, line 42 recites “combinations of Sensory Stimulations” and Examiner suggests --combinations of the sensory stimulations-- to clarify antecedent basis.
Claim 5, line 2 and line 6 recite “Decoder” and Examiner suggests amending to lowercase --decoder-- in order to avoid confusion as to whether this is a trademark. Similarly, Examiner suggests using lowercase letters --decoder-- throughout the claims.
Claim 17, line 9 recites “rushing passed” and Examiner suggests --rushing past--.
Claim 19, line 2 recites “Individualized Local Sound” and Examiner suggests amending to lowercase --individualized local sound-- in order to avoid confusion as to whether this is a trademark. Similarly, Examiner suggests using lowercase letters --individualized local sound-- throughout the claims.
Claim 22, line 2 recites “Force Simulation Device” and Examiner suggests amending to lowercase --force simulation device-- in order to avoid confusion as to whether this is a trademark. Similarly, Examiner suggests using lowercase letters --force simulation device-- throughout the claims.
Claim 26, line 2 recites “Constriction/Compression Stimulation Device” and Examiner suggests amending to lowercase --constriction/compression stimulation device-- in order to avoid confusion as to whether this is a trademark. Similarly, Examiner suggests using lowercase letters --constriction/compression stimulation device-- throughout the claims.
Claim 27, line 2 recites “Force/Physics Stimulation Device” and Examiner suggests amending to lowercase --force/physics stimulation device-- in order to avoid confusion as to whether this is a trademark. Similarly, Examiner suggests using lowercase letters -- force/physics stimulation device -- throughout the claims.
Claim 29, line 5 recites “Sensory Manipulation” and Examiner suggests amending to lowercase --sensory manipulation-- in order to avoid confusion as to whether this is a trademark. Similarly, Examiner suggests using lowercase letters --sensory manipulation-- throughout the claims.
Claim 31, line 1 recites “sensory stimulation” and Examiner suggests --generating sensory stimulations-- in order to use consistent terminology with the remainder of the claim, which refers to “sensory stimulations.”
	Claim 31, line 11 recites “sensory stimulations” and Examiner suggests --the sensory stimulations-- because line 1 already recites “sensory stimulation.”
Claim 31, line 21 recites “rushing passed” and Examiner suggests --rushing past--.
Claim 32, line 1 recites “sensory stimulation” and Examiner suggests --generating sensory stimulations-- in order to use consistent terminology with the remainder of the claim, which refers to “sensory stimulations.”
Claim 32, line 5 recites “sensory stimulations” and Examiner suggests --the sensory stimulations-- because “sensory stimulation” is already recited in line 1.
Claim 32, line 45 recites “rushing passed” and Examiner suggests --rushing past--.
Appropriate correction is required.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“input module to collect sensory related data” in claim 1.
“sensory devices connected to the wearable garment that actuate to produce sensory stimulations … and translates or transfers this input into a form of energy that acts on one or more of the faculties by which the body perceives an external stimulus … sensory stimulations comprise at least two of electrical muscle stimulation, audio, haptic feedback, force feedback, constriction/compression, airflow, temperature stimulation and combinations thereof” in claim 1.
“decoder to collect the sensory related data from the input module … and transform the sensory related data” in claim 5.
“input module collects the sensory related data from the plurality of sensory devices” in claim 8.
“force simulation device actuators that apply physical forces to induce particular physiological sensations” in claim 22.
“force simulation device actuators that apply localized forces” in claim 23.
“constriction/compression stimulation device actuators” in claim 26.
 “force/physics stimulation device actuators that provide capabilities of applying a force comprising at least one of pulling, pushing, centrifugal or centripetal feeling” in claim 27.
“stimulation device actuators” in claim 31.
“plurality of sensory devices… provide stimulus … comprises at least two of electrical muscle stimulation, audio, haptic feedback, force feedback, constriction/compression, airflow, temperature stimulation and combinations thereof” in claim 31. 
“the control centre determines sensory events using real world sensory signatures, each real world sensory signature defining combinations of sensory stimulations and related control parameters” in claim 31.
“an initiating device for creating and transmitting sensory related data” in claim 32.
  “decoder for transforming the sensory related data using a communication protocol” in claim 32.
 “sensory devices that actuate to produce sensory stimulations … comprise at least two of electrical muscle stimulation, audio, haptic feedback, force feedback, constriction/compression, airflow, temperature stimulation and combinations thereof” in claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8, 10-14, and 16-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 5-6 recite “an input module to collect sensory related data generated by a computing device under control of an initiating device” which appears to be new matter. The sensory related data is not “generated” by a computing device in the originally filed specification. Instead, the sensory related data is “received” from a computing device (see the first sentence of [0167]). As best understood, the sensory related data is “collected” by the input module that collects data from sensor devices (see the first sentence of [0040] and the second and third sentence of [0175]).
The remaining claims are rejected based on their dependence on a rejected base claim.
Claims 17 and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 17, the entire claim recites at least 38 different “feelings” that are provided by the real world sensory signatures (“the real world sensory signatures are selected from the group consisting of a feeling of: a) something grabbing or holding onto an individual; b) wrapping around a part of the individual including a bag over a shoulder … kk) tightening of the individual; ll) crushing and mm) combinations thereof”). Although these 38 different feelings have textual support in the originally filed specification, they are not described in such a way as to enable one skilled in the art to make and/or use the invention without undue experimentation. Importantly, only some examples of the 38 feelings will be analyzed below due to time constraints. However, these examples are illustrative of all 38 feelings failing to comply with the enablement requirement. The Examiner suggests Applicant provide an explanation as to how to make and/or use the wearable garment to produce each of the 38 feelings (i.e., state which actuator(s) produce the sensation, the location(s) of the actuator(s), and actuation pattern(s) required to produce the sensation) based upon the direction provided in the originally filed disclosure, the existence of working examples, etc., in order to satisfy the enablement requirement.
The Examiner analyzes the Wands factors below, with specific emphasis on the amount of direction provided by the inventor and the existence of working examples (In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP 2164.01(a)). It is noted that the determination of undue experimentation has been reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01(a)).
Regarding the breadth of the claims, “the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims” (MPEP 2164.08). In claim 17, the 38 different “feelings” are each recited in a broad manner because they do not include any reference to specific actuator structures or actuation patterns. Instead, the claims refer to subjective feelings that may encompass a broad range of stimulators and stimulation patterns. For example, “a) something grabbing or holding onto an individual” is very broad because the item is undefined (“something” could be anything), the location of the “grabbing or holding” is not defined, and the sensation of “grabbing” or “holding” is subjective and varies from person to person. “b) wrapping around a part of the individual including a bag over a shoulder” is very broad because the “part” of the individual could be any part of their body, the “wrapping” is not defined, and the mention of a bag over a shoulder is merely one illustration. Other feelings are even broader, such as “q) being touched; r) being pushed; s) being pulled; t) being twisted; u) being under tension; v) being struck; w) something brushing against the body…” as these feelings could be interpreted by a wide variety of sensations.
Regarding the nature of the invention, the subject matter of the claimed invention is a wearable garment with a plurality of actuators (sensory devices) that are programmed to actuate to mimic “real world” sensations. The claimed invention is tied to entertainment, training, education, simulation, virtual reality, augmented reality, augmented awareness, and gaming. “The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art” (MPEP 2164.05(a)).
Regarding the state of the prior art, this is “what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” (MPEP 2164.05(a)). The state of the prior art is evaluated based on its filing date. In the instant case, the provisional application has an effective filing date of December 31, 2013. Prior to that date, Ombrellaro et al. (2008/0153590) disclosed providing wearable garments that provide tactile feedback for video games via a tactile library, and Van Den Eerenbeemd et al. (2011/0063208) disclosed providing wearable garments that provide tactile feedback that is actuated in a particular pattern to mimic certain emotions and physical sensations while watching a media clip. 
Regarding the level of one of ordinary skill, the instant invention is directed to the electronic computer art to process and program the desired activation patterns, as well as the mechanical art in order to carry out the mechanical stimulation(s) of the body by the garment. 
Regarding the level of predictability in the art, “if one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” (MPEP 2164.03). Here, the level of predictability is low because Applicant has not claimed particular sequences of actuating specific groups of actuators. Instead, Applicant has claimed subjective feelings a human may experience while exposed to the sensation(s). Thus, any change within the sequence of actuator(s) would need to be tested on a group of humans to determine what sensation they interpreted the change to be.
Regarding the amount of direction provided by the inventor, this is “inversely related to the amount of knowledge in the state of the art as well as the predictability in the art” (MPEP 2164.03). Here, the amount of direction provided is very low, and the predictability is also low because it depends heavily on subjective feelings of humans in response to combinations of stimulations. For each of the 38 different feelings recited in claim 17, the originally filed disclosure either provides no explanation as to how a feeling is achieved, or the disclosure provides conclusory statements that a particular type of actuator could produce each feeling. For example, the only reference to a “climbing” feeling is in the last sentence of [0264] which states “such activities may include the effects of firing a gun, the character running with a heavy pack on their back, climbing, crawling and impacts of being shot and their locations on the body.” It is unclear which actuator(s) would be associated with a “climbing” sensation, where on the body they would actuate, and in what pattern. Similarly, how is “bb) disorientation” achieved? How are “cc) air travel; dd) automobile travel … ff) shaking… jj) contracting of the individual” achieved? 
Furthermore, sensations such as “r) being pushed; s) being pulled; t) being twisted; u) being under tension” are not adequately enabled in the originally filed disclosure. Paragraph [0125] merely states that “Force Simulating Device, which is a mechanical componentry within garments to simulate the effects of forces on the body” may be used to give a sensation “whether it be a push, pull, twist, tension.” This description of “mechanical componentry” is vague, and one of ordinary skill in the art would have no guidance how to make an actuator that is mounted in a garment and provides pushing, pulling, twisting, or tension sensations.
Regarding the existence of working examples, there are working examples of vibrational actuators in a garment that can mimic gunshots or gun recoiling (see Ombrellaro et al. 2008/0153590). Furthermore, there are working examples of actuators being arranged along a spine, shoulder, or arm and activated in sequence to mimic an insect walking along the skin, or to mimic shivers along the spine (see para. [0043, [0044]). Thus, one of ordinary skill in the art would be able to replicate some of the sensations that are commonly used in video games such as “j) firing a weapon; recoil of a weapon; bullet impact” and one of ordinary skill in the art would be able to actuate a series of actuators along the body in a sequence to replicate sensations such as “w) something brushing against the body; x) something moving across an individual’s back.” The existence of other working examples of garments providing sensations for the remainder of the feelings recited in claim 17 are unknown.
Regarding the quantity of experimentation needed to make or use the invention, the quantity is unreasonable because it is related to the amount of direction or guidance provided (MPEP 2164.06). The originally filed disclosure provides very little guidance for how to produce a wide variety of subjective sensations. One of ordinary skill in the art would need to experiment on human subjects for a lengthy time to determine which actuators (temperature, air flow, electric muscle stimulation, audio, haptic, force feedback, constriction/compression, vibration) need to be activated, where they should be positioned in a garment, the strength, duration, timing, and frequency of the actuators to provide the full scope of the 38 feelings recited in claim 17. Due to the failure of Applicant to adequately describe the invention, one of ordinary skill in the art would have to experiment unduly to reach the claimed invention, and thus, the invention is not enabled. 
Regarding claims 31-32, these claims recite substantially the same 38 feelings recited in claim 17. Therefore, they are rejected for lacking enablement for the same reasons that were explained with respect to claim 17.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8, 10-14, 16-29, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 5-6 recite “an input module to collect sensory related data generated by a computing device under control of an initiating device” and it is unclear what the functional relationship is between the “input module,” the “computing device,” and the “initiating device.” What is being input? What is being initiated? How is the input module related to the initiating device? 
Claim 1, lines 23-24 recite “sensory event defining a synergistic action of multiple sensory stimulations as a signal pathway to produce one or more sensory outcomes, each sensory outcome for inducing a physiological response or sensory perception” and lines 39-42 recite “real world sensory signatures, said real world sensory signatures being sensory information output recognizable and perceivable through human senses, each real world sensory signature defining combinations of sensory stimulations and related control parameters” and this is confusing because the “sensory events” appear to be the same feature as the “real world sensory signatures.” Both the “sensory events” and “real world sensory signatures” are terms that Applicant uses to describe a combination of multiple sensory stimulations that are produced and perceived by a human. It is unclear what the distinction is between “sensory events” and “real world sensory signatures.”
Claim 1, lines 39-41 recites “real world sensory signatures … sensory information output recognizable and perceivable through human senses” and it is unclear what stimulations would be considered “real world,” because nearly any stimulation would be recognizable and perceivable through human senses.
Claim 8, lines 1-2 recite “the input module collects the sensory related data from the plurality of sensory devices” which is confusing because this contradicts claim 1, lines 5-6, which recite “input module to collect sensory related data generated by a computing device under control of an initiating device.”
Claim 17, line 2 through the end of claim 17 recite “feelings” that are subjective because they depend on the judgment and perception of an individual user. When a subjective term is used in the claim, the specification must supply some objective standard for measuring the scope of the term, in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction is indefinite. See MPEP 2173.05(b)(IV).
Claim 17, line 6 recites a feeling of “wearing heavy equipment and gear that is snug and tight to the body” and it is unclear what actuator sensation(s) would be considered to read on this limitation. The terms “heavy,” “snug,” and “tight” are subjective and would vary from person to person. Furthermore, it is unclear where on the garment a “snug” or “tight” feeling would be considered similar to wearing heavy equipment and gear. Some objective standard must be provided in order to allow the public to determine the scope of the claim.
Claim 17, lines 9-10 recite a feeling of “burst of air rushing passed the individual as if the individual is falling from a plane or driving in a car with a window down” and it is unclear what type of airflow would be considered “as if the individual is falling from a plane or driving in a car with a window down.” Does such an airflow require a certain minimum velocity, or a certain location on the body? Some objective standard must be provided in order to allow the public to determine the scope of the claim.
Claim 17, line 11 recites a feeling of “air blast from a direction as if something exploded” and it is unclear what type of airflow would be considered “as if something exploded.” Does the air flow need to be heated in order to read on “as if something exploded”? Does such an airflow require a certain minimum velocity, or a certain location on the body? Some objective standard must be provided in order to allow the public to determine the scope of the claim.
Claim 17, line 12 recites a feeling of “individual entering an area where carbon monoxide is detected and increasing” and it is unclear what human perceptions would read on this feeling. Would the garment need to mimic carbon monoxide poisoning symptoms to the user to read on this? Does the garment need to provide feelings of a headache, dizziness, and chest pain?
Claim 17, line 16 recites a feeling of “shrapnel of a grenade or rocket” and it is unclear what force(s), timing, and/or patterns from actuator(s) would be considered to feel like “shrapnel.” Some objective standard must be provided in order to allow the public to determine the scope of the claim.
Claim 17, line 17 recites a feeling of “slice from a knife or sword” and it is unclear what force force(s), timing, and/or patterns from actuator(s) would be considered to feel like a “slice from a knife or sword.” Some objective standard must be provided in order to allow the public to determine the scope of the claim.
Claim 17, line 18 recites a feeling of “climbing” and it is unclear what type of stimulation(s) from a garment would read on this feeling. Some objective standard must be provided in order to allow the public to determine the scope of the claim.
Claim 17, line 30 recites a feeling of “skin crawling” and it is unclear what type of stimulation(s) from a garment would read on this feeling. Some objective standard must be provided in order to allow the public to determine the scope of the claim.
Claim 17, line 31 recites a feeling of “disorientation” which is subjective and it is unclear what type of stimulation(s) from a garment would read on this feeling. Some objective standard must be provided in order to allow the public to determine the scope of the claim.
Claim 17, line 32 recites a feeling of “air travel” and it is unclear what type of stimulation(s) from a garment would read on this feeling. Some objective standard must be provided in order to allow the public to determine the scope of the claim.
Claim 17, line 33 recites a feeling of “automobile travel” and it is unclear what type of stimulation(s) from a garment would read on this feeling. Some objective standard must be provided in order to allow the public to determine the scope of the claim.
Claim 17, line 40 recites a feeling of “contracting of the individual” and it is unclear what is meant by “contracting” an individual. Is this referring to contracting --a muscle--?
Claim 29, line 2 recites “three garment areas e.g., to cover the body of said person” and it is unclear whether the claim is actually limiting the “garment areas” to be “to cover the body of said person.” Examiner suggests deleting “e.g.,” to clarify the metes and bounds of the claim.
Claim 29, line 5 recites “sensory manipulation” and it is unclear how this is different from the “sensory stimulations .. to produce one or more sensory outcomes” or the “real world sensory signatures.” As the term “sensory manipulation” appears to be redundant and describing the same feature that has already been associated with sensory stimulations or real world sensory signatures, Examiner suggests amending the phrase “sensory manipulation” to --sensory stimulations--.
Claim 31 is rejected for the same reasons stated above with respect to claim 17.
Claim 32 is rejected for the same reasons stated above with respect to claim 17.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 12-14, 16-17, 19-24, and 26-29, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Thorner (2009/0069081), Hayner (2014/0111414), Serbanescu (2003/0162595), and Longinotti-Buitoni et al. (2014/0070957).
Regarding claim 1, Van Den Eerenbeemd discloses a wearable device (tactile stimulation system 100, including textile jacket 108, Fig. 1) for generating a sensory stimulation (stimulation provided by actuators 201-216, Fig. 2, which may be vibration motors, other mechanical stimulators, heaters, coolers, or devices for electrostimulation, or TENS, see the last eleven lines of [0026]) in a person engaged in at least one of entertainment, training, education, simulation, virtual reality, augmented reality, augmented awareness and gaming (the person in Fig. 1 is engaged in at least entertainment, from metadata player 102, video rendering device 104, and audio rendering device 106), said device comprising: 
a wearable garment (textile jacket 108, Fig. 1); 
an input module to collect sensory related data (sensor arrangement to measure psychophysiological data such as Galvanic Skin Response, Electrocardiogram, photoplethysmograph, respiratory, position, acceleration, and facial expression sensors, see all of [0012]) generated by a computing device (see lines 9-12 of [0051], registered sensor data is generated by a computing device such as Support Vector Machines that perform computations to classify emotions) under control of an initiating device (the processor that performs the underlying calculations of the Support Vector Machine is considered an initiating device because it initiates the classification of sensed values as emotions); said sensory related data for controlling sensory stimulations (see the last nine lines of [0051], the sensors enable psychophysiological data to be registered and classified as emotions, and then stimulation signals can be provided to reinforce that measured emotion) by a plurality of sensory devices (actuators 201-216 produce sensory stimulations, Fig. 2); 
said plurality of Sensory Devices (actuators 201-216 produce sensory stimulations, Fig. 2) connected to the wearable garment (108, see Figs. 1-2) that actuate to produce Sensory Stimulations (vibration, mechanical stimulation, heating, cooling, electrostimulation, or TENS, see the last eleven lines of [0026]. These tactile stimulations would be perceivable by the user’s sensory nerves), each Sensory Stimulation for inducing physiological stimulation (the user’s sensory nerves would detect vibration, mechanical stimulation, heating, cooling, etc., and the actuators are designed to achieve physiological responses related to specific emotions, see the first seven lines of [0032]), wherein the plurality of Sensory Devices (201-216, Fig. 2) receive and/or respond to data, a signal or stimulus (the actuators are controlled based on information contained in a metadata file 300, Fig. 3a-3b; see the first sentence of [0033] and para. [0040]. This reads on at least data, as well as a signal), and translates or transfers this input (see para. [0040], the metadata file 300 can be generated by metadata editor 320 that combines video, audio, tactile, and synchronization information) into a form of energy (i.e., tactile stimulations produced by the actuators 201-216, Fig. 2; see the last eleven lines of [0026]) that acts on one or more of the faculties by which the body perceives an external stimulus (the tactile stimulations act on the skin and sensory nerves, to produce a physiological response, see the first seven lines of [0032]), the data, signal, or stimulus generated by the at least one of entertainment, training, education, simulation, virtual reality, augmented reality, augmented awareness, and gaming (at least a portion of the data, signal, or stimulus is from the video and audio information 312, 314, see Fig. 3B and paragraph [0040]) to produce said Sensory Stimulations (via actuators 201-216, Fig. 2), wherein the Sensory Stimulations produced by the plurality of Sensory Devices occur in any combination of synchronous, intermittent, consecutive, and imbricate (pattern sequence 310 would include stimulations with the shapes 306, Fig. 3a, the shapes such as 0, 1, 2, 13, 14, N, may be a “short lived signal” which would at least be intermittent or consecutive; see the first two sentences of [0035], see also the last two sentences of [0038] and paragraph [0039] describing intermittent stimulations), further wherein the Sensory Stimulations comprise electrical muscle stimulation, audio, haptic feedback, force feedback, constriction/compression, airflow, temperature stimulation and combinations thereof (actuators 201-216, Fig. 2, which may be vibration motors, other mechanical stimulators, heaters, coolers, or devices for electrostimulation, or TENS, see the last eleven lines of [0026]); and 
a Control Centre (metadata player 102, and transceiver 110, Fig. 1) comprising: 
a processor for determining Sensory Events (see lines 4-18 of [0041], the metadata player 102 processes information and then provides signals to the transceiver 110 in the jacket 108 to activate appropriate actuators to stimulate the skin of the person to simulate a bodily response associated with an emotion. Thus, the metadata player 102 includes a processor. Furthermore, this bodily response is considered a sensory event, and specific responses are described in [0042]-[0050]), each Sensory Event defining a synergistic action of multiple Sensory Stimulations as a Signal Pathway to produce one or more Sensory Outcomes (for example, “send shivers down a person’s spine by sequentially driving the actuators that are placed along the spine to enhance feelings of fear” in [0043], this sequential activation of multiple actuators is a synergistic action of multiple actuators to produce a sensory outcome of fear, which would necessarily involve a signal pathway as the body’s skin and nervous system transmit these sensations to the brain via a signal pathway), each Sensory Outcome for inducing a physiological response or sensory perception (see para. [0042]-[0050], “feelings of fear,” “falling in love,” “being afraid,” “comforting stroke when the viewer feels sad,” “happy feelings,” “anger,” “feeling of sadness”); 
a transceiver (transceiver 110, Fig. 1) which, in response to receiving sensory related data (see the last nine lines of [0051], the sensors enable psychophysiological data to be registered and classified as emotions, and then stimulation signals can be provided to reinforce that measured emotion), the transceiver sending an activating signal to actuate multiple Page 3 of 30Application No. 15/108,598Amendment Dated 1/27/2021Reply to Office Action of 04/29/2020Sensory Devices (actuators 201-216) of the plurality of Sensory Devices (transceiver 110 receives signals from metadata player 102, and steering signals are then distributed via a bus structure to control the activation of the multiple actuators, see lines 10-16 of [0041]) to activate the Sensory Events (see lines 16-18 of [0041]); and 
said Control Centre (102) further comprising at least one of: i) wherein the Control Centre stores Personalized Settings (registered data from the sensors can be interpreted by means of feature extraction followed by classification, and the results are stored as classified emotions, see the last nine lines of [0051], the sensors that are detecting an emotion in a particular user and storing these results reads on storing personalized settings), 
further wherein the Control Centre (102) controls signal, duration, strength, and/or pattern of the Sensory Stimulations of the Sensory Event (the actuators’ shapes 306, pattern 308, and sequence 310, Fig. 3a are controlled by the control centre 102. This reads on at least the signal and pattern of the sensory stimulations of the sensory event), whether in a Sensory Event Array, random, or other formation (“other formation” would include anything other than a sensory event array, or random control. The control centre 102 controls the shapes 308, pattern 308, and sequence 310 based upon a metadata file 300, which may be generated by a metadata editor 320, see para. [0040]. This would at least read on “other formation”), and wherein the control centre (102) determines the sensory events (see lines 4-18 of [0041], the metadata player 102 processes information and then provides signals to the transceiver 110 in the jacket 108 to activate appropriate actuators to stimulate the skin of the person to simulate a bodily response associated with an emotion. This bodily response is considered a sensory event, and specific responses are described in [0042]-[0050]) using real world sensory signatures (the signatures are considered to be the programmed combinations of tactile stimulations, for example, the instructions for sequential activation of actuators along the spine, see lines 1-3 of [0043]; the instructions for driving a series of actuators across the arms and shoulders to create an impression of an insect walking on your skin, see lines 1-2 of [0044], implementing a comforting stroke, line 1 of [0047], tickling fingers, lines 1-2 of [0048]. These are all “real world” sensory signatures because they provide a real tactile sensation. Shivering sensations, insects walking across skin, comforting strokes, tickling, etc. exist in the “real world”), said real world sensory signatures being sensory information output recognizable and perceivable through human senses (a shiver, an insect walking across skin, a comforting stroke, and tickling are recognizable and perceivable through human senses in the “real world”), each real world sensory signature defining combinations of sensory stimulations (sequential activation of actuators along the spine, see lines 1-3 of [0043]) and related control parameters (such as the shape, pattern, and timing/duration of the activation, see lines 1-16 of [0036], and para. [0038]);
wherein the plurality of sensory devices comprise actuators for at least force and vibration (actuators 201-216, Fig. 2, which may be vibration motors, see the last eleven lines of [0026]. Vibration motors apply force(s) to the garment, in the form of vibration) to produce the sensory stimulations. 
Van Den Eerenbeemd states that a wide variety of actuators may be used (see the last eleven lines of [0026], and that combinations of pressure, shear and movement like a stroking movement or touch are included, see the last sentence of [0009]), but does not specifically disclose the Sensory Stimulations comprise at least two of electrical muscle stimulation, audio, haptic feedback, force feedback, constriction/compression, airflow, temperature stimulation and combinations thereof; the transceiver for receiving the sensory related data collected via the input module; the personalized settings to determine maximum and minimum sensations for the one or more sensory stimulations of the sensory event; and the sensory devices including actuators for audio, constriction/compression, and electrical stimulation, including electrical stimulus interfaces or electrodes.
Mar teaches a related haptic feedback interface (10, Fig. 1) which can be applied directly to the human body (see the last two sentences of [0014]) for gaming, virtual reality, or augmented reality (see lines 1-5 of [0021]). The haptic feedback interface includes multiple sensory devices (EMS electrodes 18, actuators 28, Fig. 1; “system 10 may be a mixed system of EMS electrodes and vibratory actuators” see lines 7-10 of [0021] and see the last sentence of [0013]) which provide multiple sensory stimulations comprising at least electrical muscle stimulation (EMS electrodes 18, Fig. 1) and haptic or force feedback (actuator 28 may be an eccentric rotating mass vibration motor, see the last sentence of [0015]. Vibration against skin is haptic, and applies a force). The sensory devices comprise electrical stimulus interfaces or electrodes (EMS electrodes 18, Fig. 1). The vibratory sensory devices (28) provide physical vibration sensations (see lines 7-10 of [0021]), and the electrical muscle stimulation sensory devices (18) are able to target specific muscles and apply currents in particular ways to contract and relax the muscle to produce a particular feedback sensation (see lines 3-6 of [0026] and lines 3-7 of [0005]), including sensations such as something crawling up an arm (see lines 6-12 of [0026]), providing an opposing force (see the first sentence of [0025] and Fig. 2), or to simulate feelings such as a bumpy texture (see Fig. 3). One of ordinary skill in the art would recognize that this combination of physical vibrations and targeted muscle contraction/relaxation could provide various sensations, such as simulating a human touch or comforting stroke. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensory devices of Van Den Eerenbeemd to include sensory devices such as electrodes that provide electrical muscle stimulation as taught by Mar so that the physical vibratory sensations provided to the user can be safely enhanced by providing additional haptic feedback which targets specific muscles, and causes the specific muscles to contract and relax in particular ways to produce more realistic feedback sensations, such as crawling forces (see lines 6-12 of [0026]), textures (Fig. 3), and opposing forces (see the first sentence of [0025] and Fig. 2), or other sensations such as simulating a human touch or comforting stroke.
The modified Van Den Eerenbeemd/Mar device is still silent regarding the transceiver for receiving the sensory related data collected via the input module; and the modified device does not specifically disclose personalized settings to determine maximum and minimum sensations for the one or more sensory stimulations of the sensory events; and the sensory devices including actuators for audio and constriction/compression.
 With respect to the personalized settings, it is noted that Van Den Eerenbeemd states that a user may edit the tactile sensation settings by a computer program run on a PC (via metadata editor 320, Fig. 3B; see lines 6-8 of [0040]). Furthermore, providing each user the option to adjust and save their personal intensity preferences is well known.
For example, Thorner teaches a related tactile feedback system (such as vest-based tactile sensation generator 595, Fig. 2) for gaming and simulations (see title) having a plurality of independent tactile sensation actuators (501, Fig. 25). Thorner allows for personalized settings by the user, so that the desired setting for tactile sensations can be saved for each user and/or each video game (see the last two sentences of [0012] and see the last seven lines of [0189]), including desired intensity settings for any given tactile sensation actuator (see lines 1-8 of [0177]) to determine maximum and minimum sensations (e.g., a number between 0.00 and 2.00 in 0.03 increments is selected, see the last eight lines of [0177]) for the one or more sensory stimulations (the vibrations of the tactile sensation actuators) of the sensory events (any sensations and/or emotions experienced by the user).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the metadata editor computer program of Van Den Eerenbeemd/Mar to include the option for a user to adjust and save personalized settings, such as the desired intensity settings for any given tactile sensation actuator to determine maximum and minimum sensations as taught by Thorner because this will allow each user to tailor the vibration intensities to their particular needs, and saving these settings on the computer will mean the user does not need to enter these settings again each time they use the device.
The modified Van Den Eerenbeemd/Mar/Thorner device is still silent regarding the transceiver (110, Fig. 1 of Van Den Eerenbeemd) for receiving the sensory related data (data from the sensors) collected via the input module (sensors); and the sensory devices including actuators for audio and constriction/compression.
With respect to the transceiver limitation, Hayner teaches a related wearable garment (shirt 100, Fig. 1) that includes both an input module (sensors 105, Fig. 1; 200, 205, 210, Fig. 2; including accelerometers, gyroscopes, pressure, acoustic, temperature, magnetic, optical, torsion, tension, force, etc., see the first sentence of [0014]), and haptic sensory devices (feedback devices 110, Fig. 1; 235, 240, 245, Fig. 2; including vibration, tension, push/pull, electrical stimulation, audio/acoustic, thermal, or optical, see para. [0016]). The garment (100) includes a decoder (programmable data processing system 115, Fig. 1; 220, Fig. 2; see lines 6-16 of [0018]) and a wireless communication system (125, Fig. 1; 230, Fig. 2; and see the last sentence of [0018]) for receiving sensory related data (data from sensors) collected via the input module (sensors), and this data may be stored in a storage device (225, Fig. 2; see lines 11-13 of [0018]) and the data may be communicated to an external system (see lines 13-16 of [0018]). Additionally, the decoder (115, 220, Figs. 1-2) may, as a result of processing data collected from the input module (sensors) determine that specific feedback should be applied to one or more of the sensory devices (see the first sentence of [0019]), or the feedback may be the result of information or commands received via the communications system (see the last sentence of [0019]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input module and transceiver of Van Den Eerenbeemd/Mar/Thorner so that the input module (sensors) is attached to the garment and the transceiver is configured to receive the sensory related data collected by the input module as taught by Hayner so that the sensory related data can be transmitted to an external system, such as the metadata player of Van Den Eerenbeemd, and the sensory related data can be evaluated to determine whether specific feedback should be applied to the user.
The modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses that a wide variety of sensory devices may be utilized (see the last eleven lines of [0026] and the last two sentences of [0009] of Van Den Eerenbeemd) but does not specifically state the garment includes actuators for audio and constriction/compression.
Serbanescu teaches a related sensory stimulation garment (vest 80, Fig. 5) which includes a plurality of sensory devices (plurality of strips 82, Fig. 5) which may be inflation strips that can inflate or deflate to produce particular tactile responses, which may provide an unique tactile experience when combined with electrical vibration strips (see all of para. [0074]). The inflation of these sensory devices (82) would provide at least some compression force against the user, and would allow physical therapy type of stimulations to be applied, to alleviate discomfort (see lines 1-10 of [0075]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensory devices of Van Den Eerenbeemd/Mar/Thorner/Hayner to include an actuator for compression such as the inflation strips taught by Serbanescu because this would provide an expected result of allowing inflation pressure to be applied against the body, providing unique tactile experience and allowing physical therapy type of stimulations to be applied, which could alleviate discomfort. Furthermore, compressions to the body would be expected to help create a more realistic feeling for a comforting stroke, etc.
The modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu device discloses an audio actuator (speakers 106, Fig. 1 of Van Den Eerenbeemd) for the sensory events (audio information 314 is input into the metadata editor 320, see Fig. 3B of Van Den Eerenbeemd), but does not specifically state it is connected to the garment.
Longinotti-Buitoni teaches a related smart garment (Fig. 1A-1B) which may provide haptic output or an audtio/visual output based on sensor inputs (see the first sentence of [0017]). The garment includes a plurality of sensory devices (speakers 10, earphones 11, Fig. 1A; stimulator/vibrator 25, heat 27, cold 28, liquid/gas dispenser 24, Fig. 1B) including an audio actuator (speakers 10, earphones 11, Fig. 1A) connected to the garment (see Fig. 1A) to provide individualized local sound (directly to the ear via earphones 11, or in close proximity to the ear via speakers 10, Fig. 1A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the speakers (106) of Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu to be a plurality of speakers connected to the garment as taught by Longinotti-Buitoni so that the user can listen to the audio information/entertainment, without disturbing other people around them.
Regarding claim 4, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device discloses wherein the input module (sensors of Van Den Eerenbeemd, as modified by Hayner) collects physiological feedback data of a user of the wearable device (psychophysiological data such as Galvanic Skin Response, Electrocardiogram, photoplethysmograph, respiratory, position, acceleration, and facial expression sensors, see all of [0012] of Van Den Eerenbeemd) in response to activating the sensory events (see the last nine lines of [0051] of Van Den Eerenbeemd, the sensory events (emotions) are activated, the physiological data of the user is interpreted, and the measured emotions can then be reinforced by using tactile stimulation patterns that belong to that specific emotion).
Regarding claim 5, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device discloses a decoder (programmable data processing system 115, Fig. 1; 220, Fig. 2; see lines 6-16 of [0018] of Hayner) to i) collect the sensory related data (sensor data) recorded from the input module (sensors; see lines 6-16 of [0018] of Hayner), the sensory related data being sent from an initiating device (the portion of the programmable data processing system which compresses, and/or analyzes the data is considered an “initiating device” see lines 6-16 of [0018] of Hayner), and ii) transform the sensory related data into a format compatible with the control centre (the data processing system formats, encrypts the data, see lines 6-16 of [0018] of Hayner and the modified device transmits this data to the metadata player 102 of Van Den Eerenbeemd. One of ordinary skill in the art would have the data in a compatible format when making this modification), wherein the decoder transmits transformed data via a communications protocol (the modified device transmits the sensor data to an external system such as the metadata player 102 of Van Den Eerenbeemd. This reads on a communications protocol) to the control centre (102, Fig. 1 of Van Den Eerenbeemd).
Regarding claim 6, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device discloses wherein the control centre (102) processes the transformed data (the metadata player 102 processes the metadata file 300 and plays tactile stimulation patterns in response, see para. [0041] of Van Den Eerenbeemd. In the modified device, the transformed data is transmitted to metadata player 102) from the decoder (the modified device includes the programmable data processing system 115, Fig. 1; 220, Fig. 2; see lines 6-16 of [0018] of Hayner) to determine the sensory events (the sensory events are determined by the metadata player 102 controlling the plurality of actuators). 
Regarding claim 12, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device discloses wherein the real world sensory signatures (a shiver, an insect walking across skin, a comforting stroke, and tickling are recognizable and perceivable through human senses in the “real world.” See lines 1-3 of [0043]; lines 1-2 of [0044], line 1 of [0047], and lines 1-2 of [0048] of Van Den Eerenbeemd), are selected from the group consisting of: a) electrical stimulation of tissues, nerves and muscles; b) sound; c) force feedback selected from pushing, pulling and centripetal and centrifugal forces; d) vibration; e) constriction, compression; f) temperature; and g) airflow (Van Den Eerenbeemd discloses at least using vibration to provide the stimulations, see the last eleven lines of [0026]. Furthermore, note that Van Den Eernbeemd has been modified to include electrical stimulation of tissues, nerves and muscles as taught by Mar, to include sound connected to the garment as taught by Longinotti-Buitoni, constriction/compression as taught by Serbanescu).
Regarding claim 13, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device discloses wherein the control centre (102, Fig. 1 of Van Den Eerenbeemd) selectively identifies a subset of the plurality of sensory devices (201-216, Fig. 2 of Van Den Eerenbeemd) of an area of the wearable garment (108) to be activated (such as the actuator group 216, Fig. 2; see lines 1-5 of [0031] of Van Den Eerenbeemd).
Regarding claim 14, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device discloses wherein the plurality of sensory devices (201-216, Fig. 2 of Van Den Eerenbeemd, as modified by Mar, Serbanescu, Longinotti-Buitoni) can deliver multiple types of the sensory stimulations (see the last eleven lines of [0026] of Van Den Eerenbeemd, and note that the sensory devices have been modified to include electrical muscle stimulation as taught by Mar), wherein the sensory stimulations further comprising at least electrical muscle stimulation (EMS electrodes 18, Fig. 1 of Mar).
Regarding claim 16, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device discloses wherein the plurality of sensory devices (201-216, Fig. 2 of Van Den Eerenbeemd) are connected to the wearable garment (108) in a predetermined and defined placement (see the locations of 201-216 in Fig. 2 of Van Den Eerenbeemd) based on the sensory events (the actuators are specifically placed at locations associated with the sensory events, such as the belly, back, spine, shoulder, chest, and arms, see lines 1-11 of [0032] of Van Den Eerenbeemd).
Regarding claim 17, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device discloses wherein the real world sensory signatures (a shiver, an insect walking across skin, a comforting stroke, and tickling are recognizable and perceivable through human senses in the “real world.” See lines 1-3 of [0043]; lines 1-2 of [0044], line 1 of [0047], and lines 1-2 of [0048] of Van Den Eerenbeemd) are selected from the group consisting of: at least “q) being touched” (a comforting stroke and tickling read on “q) being touched,” and the prior art only needs to read on at least one of the Markush group to read on the claim).
Regarding claim 19, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device discloses wherein the plurality of sensory devices (201-216, Fig. 2 of Van Den Eerenbeemd, as modified by Mar, Serbanescu, and Longinotti-Buitoni) comprises a plurality of speakers (speakers 10, earphones 11, Fig. 1A of Longinotti-Buitoni) to provide individualized local sound (directly to the ear via earphones 11, or in close proximity to the ear via speakers 10, Fig. 1A of Longinotti-Buitoni).
Regarding claim 20, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device as currently combined discloses a transceiver (transceiver 110, Fig. 1 of Van Den Eernbeemd, as modified by Hayner) that is operatively connected to the input module (sensors) to receive and transmit the sensory related data (in the modified device, sensor data is received by transceiver and able to be transmitted to external devices, see lines 13-16 of [0018] of Hayner) to the speakers (in the modified device, the sensory related data is processed to determine what type of feedback will be provided to the user. And the feedback includes audio feedback). 
The modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device does not specifically state that there is an amplifier to amplify the data.  However, the use of a signal amplifier is well known in the art and provides nothing more than expected results. 
For example, Longinotti-Buitoni additionally teaches a related garment which includes electrodes which measure EMG, and an amplifier (AMP_EMG1, AMG_EMG2, Fig. 6B) is connected with the sensor in order to boost relatively weak EMG signals (see lines 16-20 of [0226]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input module of Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni to be operatively connected to an amplifier as taught by Longinotti-Buitoni in order to provide an expected result of being able to boost relatively weak sensor signals.
Regarding claim 21, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device discloses wherein the plurality of sensory devices (201-216, Fig. 2 of Van Den Eerenbeemd) comprises vibration actuators (see lines 6-7 of [0026] of Van Den Eerenbeemd).
Regarding claim 22, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device discloses wherein the plurality of sensory devices (201-216, Fig. 2 of Van Den Eerenbeemd) comprises force simulation device actuators (“virtual touches” on the skin can be achieved due to the timing of the firing of tactile actuators such as 2161 and 2162, see lines 6-10 of [0030] of Van Den Eerenbeemd) that may apply physical forces (actuators 216 are vibration actuators, applied over the skin. Vibrations involve physical forces) to induce particular physiological sensations (such as a “virtual touch” or the sensations described in para. [0043]-[0050] of Van Den Eerenbeemd).
Regarding claim 23, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device discloses wherein the plurality of sensory devices (201-216, Fig. 2 of Van Den Eerenbeemd) comprises force simulation device actuators (“virtual touches” on the skin can be achieved due to the timing of the firing of tactile actuators such as 2161 and 2162, see lines 6-10 of [0030] of Van Den Eerenbeemd) that apply localized forces (vibrations are applied at the locations of 2161 and 2162, see Fig. 2 of Van Den Eerenbeemd).
Regarding claim 24, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device discloses wherein the force simulation device actuators (“virtual touches” provides due to the timing of the firing of tactile actuators such as 2161 and 2162, see lines 6-10 of [0030] of Van Den Eerenbeemd) alter actuated force based on parameters selected from the group consisting of: duration of time during which the force is applied (the device is able to control actuator duration, see lines 1-16 of [0036], and para. [0038] of Van Den Eerenbeemd).
Regarding claim 26, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device discloses wherein the plurality of sensory devices (201-216, Fig. 2 of Van Den Eerenbeemd, as modified by Mar, Serbanescu, and Longinotti-Buitoni) comprises constriction/compression stimulation device actuators (82, Serbanescu), wherein the constriction/compression stimulation device actuators (82, Serbanescu) alter actuated constriction/compression based on various parameters altered to effect the sensation of constriction/compression and squeezing comprising at least: pressure (the actuator includes a pneumatic pump controlled to provide inflation and deflation, which would vary the pressure parameter, see lines 7-10 of [0074] of Serbanescu).
Regarding claim 27, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device discloses wherein the plurality of sensory devices (201-216, Fig. 2 of Van Den Eerenbeemd, as modified by Mar, Serbanescu, and Longinotti-Buitoni) comrpises force/physics stimulation device actuators that provide capabilities of applying a force comprising at least pulling or pushing to a location of an individual’s body (pressure forces or displacements perpendicular to the skin or shear forces or displacements in the plane of the skin may be applied, see the last two sentences of [0009] of Van Den Eerenbeemd. Additionally, the constriction/compression actuators taught by Serbanescu provide a pushing force/physics stimulation).
Regarding claim 28, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device discloses wherein the force/physics stimulation device actuators alter actuated force based on various parameters altered to effect the sensation of force/physics comprising at least one setting of length of time the pulling or pushing is activated (the device is able to control actuator duration, see lines 1-16 of [0036], and para. [0038] of Van Den Eerenbeemd).
Regarding claim 29, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device discloses wherein the wearable garment (108) is separated into three garment areas to cover the body of said person (see Figs. 1-2 of Van Den Eerenbeemd, there is an abdominal area, a left arm area, and a right arm area), said garment areas comprising an abdominal area (205, 206, 211, 212, Fig. 2 of Van Den Eerenbeemd), an upper torso or chest and shoulder area (204, 213, 203, 214, Fig. 2 of Van Den Eerenbeemd), and coverage of both the abdominal and torso area (actuators 212, 205, cover both the abdominal area and torso area, see Fig. 2 of Van Den Eerenbeemd), wherein all three garment areas are interconnected (they are all part of the same garment 108, Fig. 1 of Van Den Eerenbeemd) to provide sensory manipulation throughout the entire garment (actuators extend throughout the areas of garment 108) as defined by the signal pathway (the body’s skin and nervous system transmit the tactile sensations to the brain via a signal pathway) to create the sensory stimulations to produce the one or more sensory outcomes (for example, “send shivers down a person’s spine by sequentially driving the actuators that are placed along the spine to enhance feelings of fear” in [0043], this sequential activation of multiple actuators produces a sensory outcome of fear).
Claim 8, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Thorner (2009/0069081), Hayner (2014/0111414), Serbanescu (2003/0162595), and Longinotti-Buitoni et al. (2014/0070957) as applied to claim 1 above, and further in view of Chappell et al. (2015/0173640).
Regarding claim 8, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device is silent regarding the input module (sensors) collects the sensory related data from the plurality of Sensory Devices. However, it is well known in the art that sensory devices such as electrodes can provide stimulation and also be used to collect sensory related data.
Chappell teaches a related therapeutic garment (Fig. 1) for electrical muscle stimulation (see the last sentence of the Abstract), and Chappell states that advantageously, the same electrodes can be used for sensing and stimulation (see the last sentence of [0065]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input module sensors of Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni to include sensors incorporated into the electrical muscle stimulation electrodes as taught by Chappell because this will advantageously give the user the option to additionally stimulate the muscle from that given electrode.
Claims 10-11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Thorner (2009/0069081), Hayner (2014/0111414), Serbanescu (2003/0162595), and Longinotti-Buitoni et al. (2014/0070957) as applied to claim 1 above, and further in view of Seiler (2010/0217413).
Regarding claim 10, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device is silent regarding whether the plurality of sensory devices is removable from the wearable garment.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensory devices of Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni to be removably attached to the garment, for the purpose of allowing the actuators to be easily replaced, repaired, or removed, since it has been held that constructing a structure into separable elements involves only routine skill in the art (MPEP 2144).  
Furthermore, Seiler teaches a related vibratory wearable garment (clothing in Fig. 1) entertainment system, including a plurality of sensory devices (actuators 13, 14, 15, 16, Fig. 1) which produce a force feedback vibratory stimulus (see the first sentence of [0020]). The sensory devices may be removable from the garment (“actuators 13, 14, 15, 16 could be embedded in the material, for example, by slitting the material, creating a pocket and then inserting the actuators into the pocket. Another way to affix the actuators 13, 14, 15, 16 is to simply mount them to the apparel or footwear by means of straps, clips, tie wraps, Velcro” see lines 19-24 of [0028]. Inserting the actuators into pockets formed by slits is a removable connection, as well as the use of Velcro).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensory devices of Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni to be removably attached to the garment, such as by Velcro, as taught by Seiler so that the sensory devices may be easily replaced, repaired, or removed to allow the garment to be washed or worn as a regular garment.
Regarding claim 11, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device is silent regarding the control centre (metadata player 102, Fig. 1 of Van Den Eerenbeemd) being removable from the wearable garment (108). However, Van Den Eerenbeemd discloses that the control centre (102) may be a complementary device to a multimedia device (see para. [0025] of Van Den Eerenbeemd).
Seiler teaches a related vibratory wearable garment (clothing in Fig. 1) entertainment system, including a plurality of sensory devices (actuators 13, 14, 15, 16, Fig. 1) which produce a force feedback vibratory stimulus (see the first sentence of [0020]). Seiler has a more compact, portable control centre (handheld media device, or player 10, Fig. 1, capable of producing an audible signal and five or more individual vibratory output signals based on the tracks of the musical piece, see lines 3-7 of [0024]). The control centre (10) is removable from the wearable garment (media player 10 is stated to be portable, and may be inserted into a docking station 11 on the user’s belt, or elsewhere, see the last sentence of [0024] and Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control centre of Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni to be a compact, portable media player which is removably mountable into a docking station on the user’s garment, as taught by Seiler, so that the user can experience these sensory stimulations even when they are not near a television. For example, the user could experience the sensory stimulations while they walk around outside, using their portable media player.
Claim 18, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Thorner (2009/0069081), Hayner (2014/0111414), Serbanescu (2003/0162595), and Longinotti-Buitoni et al. (2014/0070957) as applied to claim 1 above, and further in view of Li et al. (2011/0077728).
Regarding claim 18, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device has a set number of allowable locations for the sensory devices (201-216 locations in Fig. 2 of Van Den Eerenbeemd) within the garment (108), but does not specifically state there would be a set number of locations for the electrodes.
Li teaches a related stimulation garment (Fig. 1A) which includes sensory devices such as electrodes (electrodes 103, 104, Fig. 1A) which are attachable at a set number of allowable locations (the locations shown in Fig. 1A, via conductive connector 107 which is attached on the garment, so the electrodes can be attached by a dual-lock button, see the last sentence of [0023]). This allows the electrodes to be placed at strategic positions (see the first sentence of [0021]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable garment of Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni to have conductive connectors located on the garment at a set number of allowable locations to allow for attachment of the electrodes as taught by Li, so that the electrodes can be removable, but also allowing proper positioning in predetermined locations.
Claim 25, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Thorner (2009/0069081), Hayner (2014/0111414), Serbanescu (2003/0162595), and Longinotti-Buitoni et al. (2014/0070957) as applied to claim 1 above, and further in view of Minogue et al. (2002/0058972).
Regarding claim 25, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni device is silent regarding positions of the plurality of Sensory Devices on the wearable garment are user adjustable and the wearable garment comprises visual indicators detailing optional positions of the Sensory Devices to allow accurate placement.
Mingoue teaches a related electrical stimulation therapy garment (belt Fig. 3) wherein positions of the sensory devices (electrodes 27, Fig. 5) on the wearable garment (belt) are user adjustable (via locating areas 32a, 32b, 32c, Fig. 3) and the wearable garment (belt) comprises visual indicators (locating areas 32a, 32b, 32c, Fig. 3) detailing optional positions of the sensory devices (electrodes 27, Fig. 5) to allow accurate placement (see Figs. 3-5; and see the last sentence of [0133], this allows accommodating different body sizes).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable garment of Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu/Longinotti-Buitoni to include various locating areas and visual indicators for selectively placing the electrodes as taught by Minogue so that the sensory devices can be located in different positions to accommodate different body sizes. 
Claim 31, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), and Longinotti-Buitoni et al. (2014/0070957).
Regarding claim 31, Van Den Eerenbeemd discloses a wearable device (tactile stimulation system 100, including textile jacket 108, Fig. 1) for sensory stimulation (stimulation provided by actuators 201-216, Fig. 2, which may be vibration motors, other mechanical stimulators, heaters, coolers, or devices for electrostimulation, or TENS, see the last eleven lines of [0026]), sensory manipulation (see lines 4-18 of [0041], metadata player 102 processes information and then provides signals to the transceiver 110 in the jacket 108 to activate appropriate actuators to stimulate the skin of the person to simulate a bodily response associated with an emotion. This “manipulates” the senses) and user data acquisition (via sensors, see all of [0012]) in at least one of entertainment, training, education, simulation, virtual reality, augmented reality, augmented awareness and gaming (the person in Fig. 1 is engaged in at least entertainment, from metadata player 102, video rendering device 104, and audio rendering device 106), said device comprising: wearable material (textile jacket 108, Fig. 1), stimulation device actuators (actuators 201-216, Fig. 2), and a medically compliant electrical impulse transmitter receiver (transceiver 110, Fig. 1, is both a transmitter and receiver, and will send electrical signals to the actuators 201-216, which reads on the broadest reasonable interpretation of electrical impulses. Furthermore, this device is designed to be worn on a garment and transmit signals, so it appears to conform with medical requirements because wireless communication is generally harmless, and it is not invasive) and a control centre (metadata player 102 and transceiver 110, Fig. 1), wherein the control centre initiates the MCEIATR (the control centre metadata player 102 sends signals to the MCEIATR transceiver 110, see paragraph [0041]) which in turn provides stimulus through the plurality of sensory devices (signals are distributed via a bus structure in the jacket 108 to activate the appropriate actuators, see lines 7-16 of [0041]) positioned on the wearable material (actuators 201-216 are on the garment 108, see Figs. 1-2) wherein the stimulus comprises at least one of electrical muscle stimulation, audio, haptic feedback, force feedback, constriction/compression, airflow, temperature stimulation and combinations thereof (see the last eleven lines of [0026]), and wherein the control centre (102) determines sensory events (see lines 4-18 of [0041], the metadata player 102 processes information and then provides signals to the transceiver 110 in the jacket 108 to activate appropriate actuators to stimulate the skin of the person to simulate a bodily response associated with an emotion. This bodily response is considered a sensory event, and specific responses are described in [0042]-[0050]) using real world sensory signatures (the signatures are considered to be the programmed combinations of tactile stimulations, for example, the instructions for sequential activation of actuators along the spine, see lines 1-3 of [0043]; the instructions for driving a series of actuators across the arms and shoulders to create an impression of an insect walking on your skin, see lines 1-2 of [0044], implementing a comforting stroke, line 1 of [0047], tickling fingers, lines 1-2 of [0048]. These are all “real world” sensory signatures because they provide a real tactile sensation. Shivering sensations, insects walking across skin, comforting strokes, tickling, etc. exist in the “real world”), each real world sensory signature defining combinations of sensory stimulations (sequential activation of actuators along the spine, see lines 1-3 of [0043]) and related control parameters (such as the shape, pattern, and timing/duration of the activation, see lines 1-16 of [0036], and para. [0038]), wherein the real world sensory signatures (a shiver, an insect walking across skin, a comforting stroke, and tickling are recognizable and perceivable through human senses in the “real world.” See lines 1-3 of [0043]; lines 1-2 of [0044], line 1 of [0047], and lines 1-2 of [0048]) are selected from the group consisting of: at least “q) being touched” (a comforting stroke and tickling read on “q) being touched,” and the prior art only needs to read on at least one of the Markush group to read on the claim).
Van Den Eerenbeemd states that a wide variety of actuators may be used (see the last eleven lines of [0026], and that combinations of pressure, shear and movement like a stroking movement or touch are included, see the last sentence of [0009]), but does not specifically disclose the one or more Sensory Stimulations comprise at least two of electrical muscle stimulation, audio, haptic feedback, force feedback, constriction/compression, airflow, temperature stimulation and combinations thereof; and the medically compliant electrical impulse transmitter receiver including an amplifier.
Mar teaches a related haptic feedback interface (10, Fig. 1) which can be applied directly to the human body (see the last two sentences of [0014]) for gaming, virtual reality, or augmented reality (see lines 1-5 of [0021]). The haptic feedback interface includes multiple sensory devices (EMS electrodes 18, actuators 28, Fig. 1; “system 10 may be a mixed system of EMS electrodes and vibratory actuators” see lines 7-10 of [0021] and see the last sentence of [0013]) which provide multiple sensory stimulations comprising at least electrical muscle stimulation (EMS electrodes 18, Fig. 1) and haptic or force feedback (actuator 28 may be an eccentric rotating mass vibration motor, see the last sentence of [0015]. Vibration against skin is haptic, and applies a force). The sensory devices comprise electrical stimulus interfaces or electrodes (EMS electrodes 18, Fig. 1). The vibratory sensory devices (28) provide physical vibration sensations (see lines 7-10 of [0021]), and the electrical muscle stimulation sensory devices (18) are able to target specific muscles and apply currents in particular ways to contract and relax the muscle to produce a particular feedback sensation (see lines 3-6 of [0026] and lines 3-7 of [0005]), including sensations such as something crawling up an arm (see lines 6-12 of [0026]), providing an opposing force (see the first sentence of [0025] and Fig. 2), or to simulate feelings such as a bumpy texture (see Fig. 3). One of ordinary skill in the art would recognize that this combination of physical vibrations and targeted muscle contraction/relaxation could provide various sensations, such as simulating a human touch or comforting stroke. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensory devices of Van Den Eerenbeemd to include sensory devices such as electrodes that provide electrical muscle stimulation as taught by Mar so that the physical vibratory sensations provided to the user can be safely enhanced by providing additional haptic feedback which targets specific muscles, and causes the specific muscles to contract and relax in particular ways to produce more realistic feedback sensations, such as crawling forces (see lines 6-12 of [0026]), textures (Fig. 3), and opposing forces (see the first sentence of [0025] and Fig. 2), or other sensations such as simulating a human touch or comforting stroke.
The modified Van Den Eerenbeemd/Mar device is still silent regarding the medically compliant electrical impulse transmitter receiver including an amplifier. However, the use of a signal amplifier is well known in the art and provides nothing more than expected results. 
For example, Longinotti-Buitoni teaches a related sensory stimulation garment (Fig. 1A-1B) which includes electrodes which measure EMG, and an amplifier (AMP_EMG1, AMG_EMG2, Fig. 6B) is connected with the sensor in order to boost relatively weak EMG signals (see lines 16-20 of [0226]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input module of Eerenbeemd/Mar to be operatively connected to an amplifier as taught by Longinotti-Buitoni in order to provide an expected result of being able to boost relatively weak sensor signals.
Claim 32, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Hayner (2014/0111414), Ling et al. (2003/0227374), and Longinotti-Buitoni et al. (2014/0070957).
Regarding claim 32, Van Den Eerenbeemd discloses a wearable device system (tactile stimulation system 100, including textile jacket 108, Fig. 1) for sensory stimulation (stimulation provided by actuators 201-216, Fig. 2, which may be vibration motors, other mechanical stimulators, heaters, coolers, or devices for electrostimulation, or TENS, see the last eleven lines of [0026]), sensory manipulation (see lines 4-18 of [0041], metadata player 102 processes information and then provides signals to the transceiver 110 in the jacket 108 to activate appropriate actuators to stimulate the skin of the person to simulate a bodily response associated with an emotion. This “manipulates” the senses) and user data acquisition (via sensors, see all of [0012]) in at least one of entertainment, training, education, simulation, virtual reality, augmented reality, augmented awareness and gaming (the person in Fig. 1 is engaged in at least entertainment, from metadata player 102, video rendering device 104, and audio rendering device 106), said system comprising: 
a wearable material (textile jacket 108, Fig. 1) connected to a plurality of sensory devices (actuators 201-216, Fig. 2) that actuate to produce sensory stimulations (vibration, mechanical stimulation, heating, cooling, electrostimulation, or TENS, see the last eleven lines of [0026]. These tactile stimulations would be perceivable by the user’s sensory nerves), each sensory stimulation for inducing physiological stimulation (the user’s sensory nerves would detect vibration, mechanical stimulation, heating, cooling, etc., and the actuators are designed to achieve physiological responses related to specific emotions, see the first seven lines of [0032]), wherein the sensory stimulations produced by the plurality of sensory devices once activated occur singularly or in any combination of synchronous, intermittent, consecutive, and imbricate (pattern sequence 310 would include stimulations with the shapes 306, Fig. 3a, the shapes such as 0, 1, 2, 13, 14, N, may be a “short lived signal” which would at least be intermittent or consecutive; see the first two sentences of [0035], see also the last two sentences of [0038] and paragraph [0039] describing intermittent stimulations); 
a control centre (metadata player 102, transceiver 110, Fig. 1) with a signal processor (see lines 4-18 of [0041], the metadata player 102 processes information and then provides signals to the transceiver 110 in the jacket 108 to activate appropriate actuators to stimulate the skin of the person to simulate a bodily response associated with an emotion. Thus, the metadata player 102 includes a processor) and communications interface (metadata player 102 is able to communicate wirelessly with transceiver 110, Fig. 1; see lines 7-13 of [0041]) for actuating a medically compliant electrical impulse device (steering signals are then distributed via a bus structure to control the activation of the actuators 201-216, see lines 10-16 of [0041, to provide control. Furthermore, this device is designed to be worn on a garment and transmit signals, so it appears to conform with medical requirements because electronic communication is generally harmless, and it is not invasive), the control centre (102) comprising: 
the signal processor for determining Sensory Events (see lines 4-18 of [0041], the metadata player 102 processes information and then provides signals to the transceiver 110 in the jacket 108 to activate appropriate actuators to stimulate the skin of the person to simulate a bodily response associated with an emotion. This bodily response is considered a sensory event, and specific responses are described in [0042]-[0050]), each Sensory Event defining a synergistic action of one or more Sensory Stimulations as a Signal Pathway to produce one or more Sensory Outcomes (for example, “send shivers down a person’s spine by sequentially driving the actuators that are placed along the spine to enhance feelings of fear” in [0043], this sequential activation of multiple actuators is a synergistic action of multiple actuators to produce a sensory outcome of fear, which would necessarily involve a signal pathway as the body’s skin and nervous system transmit these sensations to the brain via a signal pathway), each Sensory Outcome for inducing a physiological response or sensory perception (see para. [0042]-[0050], “feelings of fear,” “falling in love,” “being afraid,” “comforting stroke when the viewer feels sad,” “happy feelings,” “anger,” “feeling of sadness”); 
a transceiver (transceiver 110, Fig. 1) which, in response to receiving sensory related data (see the last nine lines of [0051], the sensors enable psychophysiological data to be registered and classified as emotions, and then stimulation signals can be provided to reinforce that measured emotion), the transceiver for sending an activating signal to actuate one or more Page 3 of 30Application No. 15/108,598Amendment Dated 1/27/2021Reply to Office Action of 04/29/2020Sensory Devices (actuators 201-216) of the plurality of Sensory Devices (transceiver 110 receives signals from metadata player 102, and steering signals are then distributed via a bus structure to control the activation of the actuators, see lines 10-16 of [0041]) to activate the Sensory Events (see lines 16-18 of [0041]); 
the medically compliant electrical impulse device (steering signals distributed via a bus structure to control the activation of the actuators, see lines 10-16 of [0041]) for providing electrical output to the plurality of sensory devices in response to the activating signal (steering signals are distributed via a bus structure to control the activation of the actuators, see lines 10-16 of [0041]) wherein the synergistic action of the one or more Sensory Stimulations (the coordinated activations of the actuators, such as described in [0042]-[0050]) comprise at one of electrical muscle stimulation, audio, haptic feedback, force feedback, constriction/compression, airflow, temperature stimulation and combinations thereof (see the last eleven lines of [0026]); and 
further wherein the Control Centre (102, 110) controls signal, duration, strength, and/or pattern of the Sensory Stimulations of the Sensory Event (shapes 306, pattern 308, and sequence 310, Fig. 3a are controlled by the control centre 102. This reads on at least the signal and pattern of the sensory stimulations of the sensory event), whether singularly, in a Sensory Event Array, random, or other formation (“other formation” would include anything other than a sensory event array, or random control. The control centre 102 controls the shapes 308, pattern 308, and sequence 310 based upon a metadata file 300, which may be generated by a metadata editor 320, see para. [0040]. This would at least read on “other formation”), and wherein the control centre (102) determines the sensory events (see lines 4-18 of [0041], the metadata player 102 processes information and then provides signals to the transceiver 110 in the jacket 108 to activate appropriate actuators to stimulate the skin of the person to simulate a bodily response associated with an emotion. This bodily response is considered a sensory event, and specific responses are described in [0042]-[0050]) using real world sensory signatures (the signatures are considered to be the programmed combinations of tactile stimulations, for example, the instructions for sequential activation of actuators along the spine, see lines 1-3 of [0043]; the instructions for driving a series of actuators across the arms and shoulders to create an impression of an insect walking on your skin, see lines 1-2 of [0044], implementing a comforting stroke, line 1 of [0047], tickling fingers, lines 1-2 of [0048]. These are all “real world” sensory signatures because they provide a real tactile sensation. Shivering sensations, insects walking across skin, comforting strokes, tickling, etc. exist in the “real world”), each real world sensory signature defining combinations of sensory stimulations (sequential activation of actuators along the spine, see lines 1-3 of [0043]) and related control parameters (such as the shape, pattern, and timing/duration of the activation, see lines 1-16 of [0036], and para. [0038]);
wherein the real world sensory signatures (a shiver, an insect walking across skin, a comforting stroke, and tickling are recognizable and perceivable through human senses in the “real world.” See lines 1-3 of [0043]; lines 1-2 of [0044], line 1 of [0047], and lines 1-2 of [0048]) are selected from the group consisting of: at least “q) being touched” (a comforting stroke and tickling read on “q) being touched,” and the prior art only needs to read on at least one of the Markush group to read on the claim).
Van Den Eerenbeemd states that a wide variety of actuators may be used (see the last eleven lines of [0026], and that combinations of pressure, shear and movement like a stroking movement or touch are included, see the last sentence of [0009]), but does not specifically disclose the one or more Sensory Stimulations comprise at least two of electrical muscle stimulation, audio, haptic feedback, force feedback, constriction/compression, airflow, temperature stimulation and combinations thereof; the transceiver for receiving the sensory related data collected via the input module; an initiating device for creating and transmitting sensory related data; a decoder for transforming the sensory related data using a communication protocol; and the medically compliant electrical impulse device including an amplifier, transmitter, and receiver.
Mar teaches a related haptic feedback interface (10, Fig. 1) which can be applied directly to the human body (see the last two sentences of [0014]) for gaming, virtual reality, or augmented reality (see lines 1-5 of [0021]). The haptic feedback interface includes multiple sensory devices (EMS electrodes 18, actuators 28, Fig. 1; “system 10 may be a mixed system of EMS electrodes and vibratory actuators” see lines 7-10 of [0021] and see the last sentence of [0013]) which provide multiple sensory stimulations comprising at least electrical muscle stimulation (EMS electrodes 18, Fig. 1) and haptic or force feedback (actuator 28 may be an eccentric rotating mass vibration motor, see the last sentence of [0015]. Vibration against skin is haptic, and applies a force). The sensory devices comprise electrical stimulus interfaces or electrodes (EMS electrodes 18, Fig. 1). The vibratory sensory devices (28) provide physical vibration sensations (see lines 7-10 of [0021]), and the electrical muscle stimulation sensory devices (18) are able to target specific muscles and apply currents in particular ways to contract and relax the muscle to produce a particular feedback sensation (see lines 3-6 of [0026] and lines 3-7 of [0005]), including sensations such as something crawling up an arm (see lines 6-12 of [0026]), providing an opposing force (see the first sentence of [0025] and Fig. 2), or to simulate feelings such as a bumpy texture (see Fig. 3). One of ordinary skill in the art would recognize that this combination of physical vibrations and targeted muscle contraction/relaxation could provide various sensations, such as simulating a human touch or comforting stroke. Furthermore, the electrical stimulation of Mar is medically compliant (the stimulation follows FDA approved electro-muscular stimulation standards, see the first sentence of [0036]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensory devices of Van Den Eerenbeemd to include sensory devices such as electrodes that provide electrical muscle stimulation according to FDA approved standards as taught by Mar so that the physical vibratory sensations provided to the user can be safely enhanced by providing additional haptic feedback which targets specific muscles, and causes the specific muscles to contract and relax in particular ways to produce more realistic feedback sensations, such as crawling forces (see lines 6-12 of [0026]), textures (Fig. 3), and opposing forces (see the first sentence of [0025] and Fig. 2), or other sensations such as simulating a human touch or comforting stroke.
The modified Van Den Eerenbeemd/Mar device is still silent regarding the transceiver for receiving the sensory related data collected via the input module; an initiating device for creating and transmitting sensory related data; a decoder for transforming the sensory related data using a communication protocol; and the medically compliant electrical impulse device including an amplifier, transmitter, and receiver.
Hayner teaches a related wearable garment (shirt 100, Fig. 1) which includes both an input module (sensors 105, Fig. 1; 200, 205, 210, Fig. 2; including accelerometers, gyroscopes, pressure, acoustic, temperature, magnetic, optical, torsion, tension, force, etc., see the first sentence of [0014]), and haptic sensory devices (feedback devices 110, Fig. 1; 235, 240, 245, Fig. 2; including vibration, tension, push/pull, electrical stimulation, audio/acoustic, thermal, or optical, see para. [0016]). The garment (100) includes a wireless communication system (125, Fig. 1; 230, Fig. 2; and see the last sentence of [0018]) for receiving sensory related data (data from sensors) collected via the input module (sensors), an initiating device for creating and transmitting sensory related data (the portion of the programmable data processing system 115, 220, Figs. 1-2, which compresses, and/or analyzes the data is considered an “initiating device” see lines 6-16 of [0018] because it creates the data by analyzing it, and transmits it to the communications device 125, 230, Figs. 1-2); a decoder (programmable data processing system 115, Fig. 1; 220, Fig. 2; see lines 6-16 of [0018]) for transforming the sensory related data using a communication protocol (the data processing system formats, encrypts the data, see lines 6-16 of [0018]. This is considered a communication protocol because the appropriate formatting and encryption allows the data to be communicated to another device).This data may be stored in a storage device (225, Fig. 2; see lines 11-13 of [0018]) and the data may be communicated to an external system (see lines 13-16 of [0018]). Additionally, the decoder (115, 220, Figs. 1-2) may, as a result of processing data collected from the input module (sensors) determine that specific feedback should be applied to one or more of the sensory devices (see the first sentence of [0019]), or the feedback may be the result of information or commands received via the communications system (see the last sentence of [0019]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input module and transceiver of Van Den Eerenbeemd/Mar so that the input module (sensors) is attached to the garment and the transceiver is configured to receive the sensory related data collected by the input module as taught by Hayner so that the sensory related data can be transmitted to an external system, such as the metadata player of Van Den Eerenbeemd, and the sensory related data can be evaluated to determine whether specific feedback should be applied to the user.
The modified Van Den Eerenbeemd/Mar/Hayner device is still silent regarding the medically compliant electrical impulse device including an amplifier, transmitter, and receiver.
Ling teaches a related wearable garment (wearable article 14, Figs. 4a-4d) which may be part of a virtual reality entertainment application (see the last sentence of the abstract). The garment is connected to a plurality of electrical and tactile sensory device actuators (electrotactile devices 12, Figs. 4b, 4d). Ling has a medically compliant electrical impulse transmitter receiver (transmitting/receiving unit 30, Fig. 3e; this device is designed to be worn on a garment and transmit signals, so it appears to conform with medical requirements because wireless communication is generally harmless, and it is not invasive. Additionally, the electrical stimulation unit 12 is stated to be relatively safe due to using a low current, see the last sentence of [0067]) for each sensory device (see Fig. 5, see the last sentence of [0059], the last sentence of [0062], and the second sentence of [0075]). Each individual stimulating module (module 10, Figs. 3a, 5) is able to obtain sensory and position feedback data and transmit the data through the transmitter/receiver (30) to an external processor (see the last sentence of [0054]). Additionally, each stimulation electrode (24, Fig. 2a-2b) is able to be independently controlled to provide very precise sensory control and enable the delivery of multi-channel stimuli (see lines 8-12 of [0067]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steering signals through a data bus of Van Den Eerenbeemd/Mar/Hayner to include a transmitter and receiver for each sensory device as taught by Ling, so that each individual sensory device actuator can be independently controlled to provide precise sensory control while enabling delivery of multi-channel stimuli, and so each sensory device actuator is able to obtain sensory and position feedback data and wirelessly transmit the data through the transmitter/receiver to an external processor.
The modified device does not specifically state the medically compliant electrical impulse transmitter receiver has an amplifier. However, the use of a signal amplifier is well known in the art and provides nothing more than expected results. 
For example, Longinotti-Buitoni teaches a related sensory stimulation garment (Fig. 1A-1B) which includes electrodes which measure EMG, and an amplifier (AMP_EMG1, AMG_EMG2, Fig. 6B) is connected with the sensor in order to boost relatively weak EMG signals (see lines 16-20 of [0226]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input module of Eerenbeemd/Mar/Hayner/Ling to be operatively connected to an amplifier as taught by Longinotti-Buitoni in order to provide an expected result of being able to boost relatively weak sensor signals.
Response to Arguments
Applicant's arguments filed June 1, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that each of the 112(f) claim interpretations have support for the subject matter in the specification, and so there is sufficient structure to perform the recited function (see the last paragraph of page 19 of the Remarks, through the first full paragraph of page 20 of the Remarks), this argument is not persuasive. The reference to the specification may provide explanation of the equivalents of the 112(f) interpretation. However, As explained in MPEP § 2181, subsection I, the 3-prong analysis for determining if a claim limitation should be interpreted under 112(f) is focused primarily on the claim language itself. Here, the generic placeholder(s) are not modified (in the claim) by sufficient structure, material, or acts to entirely perform the recited function. 
Furthermore, MPEP 2181(I) states: “if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function” (emphasis added). Describing sufficient structure in the specification does not prevent a claim from being interpreted under 35 U.S.C. 112(f).
Regarding the argument that the transceiver is separate from the MCEIATR based upon Figure 14 (see the last two paragraphs of page 20 of the Remarks, through the first paragraph of page 21; and the penultimate paragraph of page 21), this argument is persuasive and the corresponding 112(b) rejection is withdrawn.
Regarding the argument that Van Den Eerenbeemd nowhere discloses the aspect of any sensors or devices in any drawings or illustrations or technical teaching that will extract physiological data from the user as recited in claim 1 (see the penultimate paragraph of page 23 of the Remarks), this argument is not persuasive. Van Den Eerenbeemd specifically discloses the use of a sensor arrangement to measure psychophysiological data such as Galvanic Skin Response, Electrocardiogram, photoplethysmograph, respiratory, position, acceleration, and facial expression sensors (see all of [0012]). Van Den Eerenbeemd’s sensor arrangement does not need to be shown in the drawings. The data is taken and transferred by a “sensor arrangement” that includes well-known sensors such as Galvanic skin response sensors and electrocardiogram sensing.
Regarding the argument that Van Den Eerenbeemd refers only to the acquisition of psychophysiological data for the purpose of registering the data and classifying the results as emotions (see the penultimate paragraph of page 23 of the Remarks), this argument is not persuasive. The relevant portion of claim 1 only requires “an input module to collect sensory related data.” The phrase “sensory related data” is very broad, and Van Den Eerenbeemd clearly reads on this claim limitation because it discloses a sensor arrangement that collects data such as Galvanic skin response, electrocardiogram, photoplethysmograph, respiratory, position, acceleration, and facial expression sensors. Applicant’s specification discloses that the physiological data acquired by the instant invention includes electrical conductance of the skin due to sweating such as “Galvanic skin response”, as well as ECG (electrocardiogram), respiration, and acceleration (accelerometer) (see all of para. [0029] of the published application). Thus, Applicant is collecting much of the same sensory related data that Van Den Eerenbeemd collects.
Regarding the argument that none of Mar, Thorner, and/or Hayner make up for the deficiencies of Van Den Eerenbeemd … such as “an input module to collect sensory related data generated by a computing device under control of an initiating device; said sensory related data for controlling sensory stimulations by a plurality of sensory devices (see the last paragraph of page 23 of the Remarks), this argument is not persuasive because Van Den Eerenbeemd discloses these limitations. See the 35 U.S.C. 103 rejection statement for claim 1 above.
Regarding the argument that Van Den Eerenbeemd “is creating a heartbeat in the throat for conveying the emotion of fear, not a sensory signature” … and “patterns that rapidly vary over the actuators to enhance ‘happy feelings’ is not a sensory signature” (see the first paragraph of page 24 of the Remarks), this argument is not persuasive. First, the phrase “sensory signature” as recited in the claims is very broad, as these “signatures” are merely stated to be sensory information output recognizable and perceivable through human senses, and they define combinations of sensory stimulations and related control parameters. Thus, any group of instructions/control parameters that produces a combination of sensory stimulations that can be recognized and perceived (i.e., any combination of vibrations or other stimulation able to be perceived by the senses) would read on the broadest reasonable interpretation of a “sensory signature.” 
Second, as set out in the claim rejections above, Van Den Eerenbeemd determines a variety of sensory events (see lines 4-18 of [0041], the metadata player 102 processes information and then provides signals to the transceiver 110 in the jacket 108 to activate appropriate actuators to stimulate the skin of the person to simulate a bodily response associated with an emotion. This bodily response is considered a sensory event, and specific responses are described in [0042]-[0050]) using real world sensory signatures (the signatures are considered to be the programmed combinations of tactile stimulations, for example, the instructions for sequential activation of actuators along the spine, see lines 1-3 of [0043], an insect walking across skin, a comforting stroke, and tickling are recognizable and perceivable through human senses in the “real world.” See lines 1-2 of [0044], line 1 of [0047], and lines 1-2 of [0048]), each real world sensory signature defining combinations of sensory stimulations (a shiver, an insect walking across skin, a comforting stroke, and tickling are recognizable and perceivable through human senses in the “real world.” See lines 1-3 of [0043]; lines 1-2 of [0044], line 1 of [0047], and lines 1-2 of [0048]) and related control parameters (such as the shape, pattern, and timing/duration of the activation, see lines 1-16 of [0036], and para. [0038]).
Regarding the argument that claim 1 now recites “wherein the plurality of sensory devices is actuators for force, constriction/compression, vibration and electrical stimulation to produce the sensory stimulations” from previously pending claim 12 (see the second paragraph of page 24 of the Remarks through the penultimate paragraph of page 25 of the Remarks), this argument has been considered, but it is moot based upon the current 103 rejection of claim 1.
Regarding the argument that Van Den Eerenbeemd does not discloses a sensory signature wherein the real world sensory signatures are selected from the group consisting of electrical stimulation of tissues, nerves and muscles, sound, force feedback selected from pushing, pulling and centripetal and centrifugal forces, vibration, constriction, compression, temperature, and airflow (see the penultimate paragraph of page 26 of the Remarks), this argument is not persuasive. Van Eerenbeemd does disclose providing sensory stimulation through various actuators including electrical stimulation and vibration (see the last eleven lines of [0026], and that combinations of pressure, shear and movement like a stroking movement or touch are included, see the last sentence of [0009]). Additionally, Van Den Eerenbeemd has been modified by teaching references which also provide electrical stimulation of tissues, nerves and muscles, as well as audio. Furthermore, it is noted that the prior art only needs to read on at least one of the Markush group to read on the claim.
Regarding the argument that tactile stimulation like stimulating the spine to represent shivers which denotes feat is not the real world sensory signature, as disclosed in amended independent claim 1 (see the penultimate paragraph of page 26 of the Remarks), this argument is not persuasive. Providing tactile stimulation along the spine would be perceivable and recognizable by human senses, so this is considered “real world” sensory signature. Furthermore, Van Den Eerenbeemd discloses other stimulations as well, which are clearly “real world” sensory signatures (the instructions for sequential activation of actuators along the spine, see lines 1-3 of [0043]; the instructions for driving a series of actuators across the arms and shoulders to create an impression of an insect walking on your skin, see lines 1-2 of [0044], implementing a comforting stroke, line 1 of [0047], tickling fingers, lines 1-2 of [0048]. These are all “real world” sensory signatures because they provide a real tactile sensation. Shivering sensations, insects walking across skin, comforting strokes, tickling, etc. exist in the “real world”).
Regarding the argument that Serbanescu does not remedy the deficiencies of Van Den Eerenbeemd (see the last paragraph of page 26 of the Remarks, through the second paragraph of page 27 of the Remarks), this argument is not persuasive. Van Den Eerenbeemd does not have any deficiency with respect to providing real world sensory signatures selected from the group consisting of electrical stimulation of tissues, nerves and muscles… vibration… etc. Furthermore, Serbanescu does provide real world sensory stimulation (and thus, the modified device would include real world sensory signatures) using constriction/compression.
Regarding the argument that claim 17 has been amended to provide “wherein the real world sensory signatures are selected from the group consisting of a feeling of … [38 different feelings]” and claim 17 depends from claim 12 and claim 1, so none of the prior art describe the invention of claim 17 (see the last paragraph of page 27 of the Remarks, through the end of page 28 of the Remarks), this argument is not persuasive. It is noted that the prior art only needs to read on at least one of 38 feelings in the claim 17 Markush group in order to read on the claim. Furthermore, the remaining arguments pertaining to the alleged deficiencies in the rejection of claim(s) 12 and 1 have already been addressed above. 
Regarding the argument that the deficiencies of Van Den Eerenbeemd, Mar, Thorner, and Hayner are not addressed by Minogue, and that claim 17 sets forth real world sensory signatures and none of them are disclosed in Minogue (see all of page 29 of the Remarks), this argument is not persuasive. Regarding the alleged deficiencies in Van Den Eerenbeemd, these have already been addressed above. 
Regarding the argument that the rejection of claim 18 is traversed because it depends from amended claim 1 (see the second and third paragraphs of page 30 of the Remarks), this argument is not persuasive for the same reasons as already discussed above.
Regarding the argument that the rejection of claims 19-20 is traversed because it depends from amended claim 1 (see the last two paragraphs of page 30 of the Remarks), this argument is not persuasive for the same reasons as already discussed above.
Regarding the argument that Van Den Eerenbeemd refers only to the acquisition of psychophysiological data for the purpose of registering the data and classifying the results as emotions (see the penultimate paragraph of page 31 of the Remarks), this argument is not persuasive for the same reasons already discussed above with respect to claim 1.
Regarding the argument that Van Den Eerenbeemd nowhere discloses the aspect of any sensors or devices in any drawings or illustrations or technical teaching that will extract physiological data from the user as recited in claim 31 (see the last paragraph of page 31 of the Remarks), this argument is not persuasive for the same reasons already discussed above with respect to claim 1.
Regarding the argument that Longinotti-Buitoni does not disclose a system for creating actuations of sensory devices with multiple outcomes … and has no reference to creating real world sensory signatures … (see the last paragraph of page 32 of the Remarks through the first paragraph of page 33 of the Remarks), this argument is not persuasive because Van Den Eerenbeemd has been relied upon to disclose these alleged deficiencies.
Regarding the argument that a critical difference between the claimed invention and Longinotti-Buitoni is that the cited art uses physiological data collection to determine the haptic feedback the wearer will feel, and the invention as claimed uses physiological data to monitor and track the wearer based on what is occurring to them … and the claimed system outputs digital data that is specifically for the sensory devices, and not taking another data output and trying to convert it into a sensory device output (see the first paragraph of page 33 of the Remarks), this argument is not persuasive. There are differences between the cited art and the claimed invention. However, Applicant's arguments are not persuasive because they fail to specifically point out how the language of the claims patentably distinguishes them from the references. Furthermore, Applicant’s claims specifically state that sensory related data is used to control the stimulations (see lines 5-7 of claim 1).
Regarding the argument that Van Den Eerenbeemd nowhere discloses the aspect of any sensors or devices in any drawings or illustrations or technical teaching that will extract physiological data from the user as recited in claim 32 (see the second full paragraph of page 34 of the Remarks), this argument is not persuasive for the same reasons already discussed above with respect to claim 1.
Regarding the argument that Van Den Eerenbeemd refers only to the acquisition of psychophysiological data for the purpose of registering the data and classifying the results as emotions (see the second full paragraph of page 34 of the Remarks), this argument is not persuasive for the same reasons already discussed above with respect to claim 1.
Regarding the remaining arguments of Van Den Eerenbeemd, Mar, Hayner, and Longinotti-Buitoni (see the last paragraph of page 34 through page 36 of the Remarks), these arguments are not persuasive for the same reasons already discussed above with respect to claim 1 and claim 31.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato et al. (2003/0234823) and Kubota et al. (2004/0174337) discloses a related wearable garment with a transceiver to communicate data. Jayalth et al. (2014/0142459) discloses a related wearable garment with sensing capability and wireless communication. Thompson et al. (2014/0206976) discloses a related wearable stimulation device with transceiver for communications between local/remote nodes. Anderson et al. (2013/0198625) discloses a related system for generating haptic feedback and receiving user inputs. Pearce et al. (2012/0064492) discloses a related wearable garment for stimulating gunshot wounds via electrode stimulation. Bouzit et al. (7,138,976) discloses a related hand force feedback and sensing device to simulate a user holding or manipulating real objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785      

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785